Concurring and Dissenting Opinion by
Mr. Justice Roberts :
I agree with all of the majority opinion except that section covering the applicability of the two year limitation period and am convinced that the taxpayer can prevail under the two year period. It is undisputed that Bethlehem made payments in 1957 for both 1951 *13and 1952 taxes and that it seeks to recover under the two year statute only up to the amounts paid in 1957.1
Although the refund statute clearly says that petitions will be entertained within two years “of the payment of which refund is requested,” the majority concludes that this provision specifies “that the ‘payment’ of taxes which furnishes the starting point of the two year period must be that payment of taxes for which the refund is sought.” (Emphasis in original.) Apparently, the majority has decided that the error upon which the refund is predicated must be causally connected with the payments involved and that, since the 1957 payments resulted from a change in Bethlehem’s net income for federal tax purposes rather than a change connected with the alleged erroneously computed gross receipts allocation fraction, the requisite causal connection is lacking. I cannot agree for I can find no requirement in either our cases or the statute itself of a causal connection. Certainly, had the Legislature intended such a requirement, it could have easily so specified; the statute, however, employs the word “payment” unmodified by any requirement that the payment be connected to the error supporting the refund claim. The majority tells us that this statute “affords a striking illustration of the exercise by the Commonwealth of its conscience and, in line with the legislative motivation, should be liberally construed.” If such is the case, I submit that a liberal construction (or, for that matter, even a grudging construction) impels the conclusion that the payment need not be connected to the alleged error.
*14Although not discussed by the majority, the Commonwealth points to two cases as supportive of the majority’s view — Commonwealth v. Lukens Steel Company, 402 Pa. 304, 167 A. 2d 142 (1961), affirming, 74 Dauph. Cty. Rep. 26 (C.P. 1959) and Commonwealth v. Abrasive Company, 60 Dauph. Cty. Rep. 409 (C.P. 1949). In both of these decisions, as in this litigation, the taxpayer’s state tax liability was modified by virtue of a change in its net taxable federal income. However, in Lukens Steel and Abrasive the taxpayer contended that the change in its net taxable federal income allowed it to recompute all of the calculations employed to determine the allocation fraction. Since in both cases the time for resettlement had passed, we held that a wholesale resettlement of all calculations was not permissible. These cases do not hold, as the Commonwealth suggests, that a refund is not obtainable even though payments have been made within the two year period. In fact, if after the time for resettlement had passed2 a refund could no longer be obtained, then the refund provisions would have no function for the limitations period would be that contained in the resettlement sections.
I conclude that up to the amounts paid in 1957 the taxpayer may be entitled to a refund, that the Board of Finance and Revenue should be directed to consider the merits of the entire refund claim and therefore dissent from that portion of the majority opinion holding that part of this refund claim is barred by the two year statute.

 Vis-a-vis its 1951 tax liability, Bethlehem in April of 1952 paid $2,500,000 and in May of that year $1,800,000. It does not contend that it is entitled to a refund for 1951 overpayments greater than $135,743.36, the total amount it paid in 1957 and 1962. Nor could it for the 1952 payments are clearly well prior to two years before its refund action was instituted.


 The Act of April 9, 1929, P. L. 343, §1102, as amended, 72 P.S. §1102 (Supp. 1967) places a ninety day limitation on resettlement petitions.